
	
		I
		112th CONGRESS
		1st Session
		H. R. 3199
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Sensenbrenner
			 (for himself and Mr. Benishek)
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To provide a comprehensive assessment of the scientific
		  and technical research on the implications of the use of mid-level ethanol
		  blends, and for other purposes.
	
	
		1.FindingsCongress finds that—
			(1)while blends of up
			 to 10 percent ethanol are currently required in the American motor fuels market
			 as the result of renewable fuels mandates and incentives for ethanol production
			 and use, significant environmental and energy research, development, and
			 demonstration is needed on the effects of higher percentage ethanol blends
			 before permitting widespread use in the United States;
			(2)government and
			 industry testing suggests significant negative environmental, safety,
			 durability, health, and performance effects for onroad and nonroad vehicles and
			 infrastructure resulting from use of mid-level ethanol blends containing up to
			 15 percent ethanol; and
			(3)the decision by
			 the Environmental Protection Agency to allow the use of mid-level ethanol
			 blends in model year 2001 and newer motor vehicles—
				(A)failed to consider
			 the full spectrum of available government and industry scientific and technical
			 research on such effects; and
				(B)relied on the
			 results of a single study thereby violating the Environmental Protection
			 Agency’s scientific integrity principles.
				2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Mid-level
			 ethanol blendThe term mid-level ethanol blend means
			 an ethanol-gasoline blend containing 15 or 20 percent ethanol by volume that is
			 intended to be used in any conventional gasoline-powered motor vehicle or
			 nonroad vehicle or engine.
			3.Evaluation
			(a)In
			 generalPrior to the implementation of any waiver, partial
			 waiver, or decision pursuant to current law and not later than 45 days after
			 enactment of this Act, the Administrator, acting through the Assistant
			 Administrator of the Office of Research and Development at the Environmental
			 Protection Agency, shall enter into an agreement with the National Academies to
			 provide a comprehensive assessment of the scientific and technical research on
			 the implications of the use of mid-level ethanol blends. This assessment should
			 compare mid-level ethanol blends to gasoline blends containing 10 and zero
			 percent ethanol.
			(b)ContentsThe
			 assessment performed under subsection (a) shall—
				(1)evaluate the
			 short-term and long-term environmental, safety, durability, and performance
			 effects of the introduction of mid-level ethanol blends on onroad, nonroad and
			 marine engines, onroad and nonroad vehicles, and related equipment. Such
			 evaluation shall include a review of all available scientific evidence,
			 including all relevant government and industry data and testing, including that
			 relied upon by the Administrator and published at 75 Fed. Reg. 68094 (November
			 4, 2010) and 76 Fed. Reg. 4662 (January 26, 2011), gaps in understanding, and
			 research needs related to—
					(A)tailpipe
			 emissions;
					(B)evaporative
			 emissions;
					(C)engine and fuel
			 system durability;
					(D)on-board
			 diagnostics;
					(E)emissions
			 inventory and other modeling effects;
					(F)materials
			 compatibility;
					(G)operability and
			 drivability;
					(H)fuel
			 efficiency;
					(I)catalyst
			 durability; and
					(J)durability of
			 storage tanks, piping and dispensers for retail; and
					(2)identify research
			 and development, including testing, necessary to permit existing motor fuels
			 (distribution and supply) infrastructure to handle mid-level ethanol blends
			 while preventing or mitigating against adverse impacts such as corrosion of
			 metal, plastic, rubber, or any other materials used in pipes or storage tanks,
			 ensuring fuel fungiblity, and protecting against intentional and unintentional
			 misfueling by users at various points in the distribution and supply chain,
			 including—
					(A)bulk
			 storage;
					(B)retail storage and
			 distribution configurations; and
					(C)standardization of
			 a label consistent with applicable technical standards and recommendations of
			 the National Institute of Standards and Technology, the American National
			 Standards Institute, and the International Organization for
			 Standardization.
					(c)ReportNot
			 later than 18 months after the enactment of this Act, the National Academies
			 shall submit to the Committee on Science, Space, and Technology a report on the
			 results of such assessment, including necessary research and
			 development.
			4.Authorization of
			 AppropriationsIn order to
			 carry out this Act, the Administrator shall utilize up to $900,000 from the
			 funds made available for research and development under Public Law
			 96–569.
		
